MEMORANDUM **
Bill Hollingsworth appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for reconsideration of summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). We affirm.
Because Hollingsworth waited over five years from the entry of judgment to file his Rule 60(b) motion, and failed to explain *841the delay, the district court did not abuse its discretion in denying the motion as untimely. See Ashford v. Steuart, 657 F.2d 1053, 1054-55 (9th Cir.1981) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.